Citation Nr: 0923032	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service 
Bureau

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

As a procedural matter, the Board notes that the Veteran 
submitted additional evidence since the case was certified 
for appeal.  This evidence was received after the last RO 
review and did not include a waiver.  The Board has, 
accordingly, reviewed the additional evidence, most of which 
is duplicate of evidence already considered.  

To the extent that she submitted a statement in support of 
her claim, it is essentially duplicative of her contentions 
already asserted.  Moreover, given the favorable outcome, the 
Board concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.

2.  The November 2004 rating decision is the last final 
denial on any basis.

3.  The evidence added to the record since November 2004, 
when viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claim for service connection for PTSD.

4.  The Veteran has been diagnosed with PTSD, which is 
medically attributed to stressors she experienced during 
active service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to November 2004 is new 
and material and the requirements to reopen a claim of 
entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
PTSD, which previously she based on non-combat traumatic 
experiences working in an operating room (OR) with amputees 
at an Army hospital, and now based on personal assault 
trauma.  

Historically, in July 1991, she filed a claim for stress, 
claimed as nervousness, resulting from her experiences 
working in the OR.  That claim was denied in September 1991.  
In January 2004, she filed a claim for PTSD, which the RO 
denied in May 2004.  She filed a timely notice of 
disagreement.  Upon receipt of new evidence, the RO again 
denied the claim in November 2004.  She did not appeal that 
decision and it became final one year later.   

In August 2006, the Veteran again filed a claim of 
entitlement to service connection for PTSD but based her 
claim on a personal assault which occurred in service.  In 
June 2007, the RO denied the claim to reopen.  She filed a 
notice of disagreement in July 2007.  Based on the procedural 
history outlined above, the issue for consideration is 
whether new and material evidence has been received to reopen 
the claim for service connection for PTSD.

The evidence of record at the time of the last final denial 
in November 2004 included service treatment records dated May 
1964 to May 1967, service personnel records listing duty 
stations and dates of service, VA outpatient treatment 
records dated June 2002 and April 2004 to June 2004, private 
hospital records dated July 2001 to March 2004, and a June 
2004 personal statement.  

The evidence added to the record since the November 2004 
denial consists of the following: a more complete set of 
service personnel records, including Article 15 violations; 
Vet Center treatment records for the period July 1988 to 
August 2004; private treatment records for the period August 
2007 to January 2009; September and October 2006, July 2007, 
January and March 2009 personal statements; and sworn 
testimony at her January 2009 BVA hearing.

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Next, the Vet Center treatment records demonstrate pathology 
associated with PTSD, which was not demonstrated in the 
record at the time of the November 2004 denial.  Moreover, 
private treatment records, which were not available at the 
time of the denial, reflect diagnoses of PTSD due to both 
personal trauma and the Veteran's experiences working in the 
OR, indicating a possible causal connection between the PTSD 
and active duty service, which was not shown at the time of 
the denial.    

Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of PTSD and of a 
possible causal connection to service.  As such, it is found 
to be material.  Accordingly, as the evidence is both new and 
material, the claim is reopened.  Having found that the claim 
should be reopened, the Board finds that a remand is 
necessary to address the merits of the Veteran's claim.  

Having determined that the claim should be reopened, the 
Board will next consider the claim on the merits. 

Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In the present case, the Veteran's PTSD claim is predicated 
on non-combat experiences in the OR assisting with 
amputations as well as an allegation of sexual assault while 
she was on active duty.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).

Additionally, because the Veteran's PTSD claim is based, in 
part, on an allegation of sexual assault, additional factors 
must be considered.  For example, because a personal assault 
is an extremely personal and sensitive issue, many incidents 
are not officially reported, which creates a proof problem 
with respect to the occurrence of the claimed stressor.  In 
such situations, it is not unusual for there to be an absence 
of service records documenting the events she has alleged.

The victims of such trauma may not necessarily report the 
full circumstances of the trauma for many years after the 
trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate his or her account 
of the stressor incident.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than his or her service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In this case, the Veteran alleges that she suffers from PTSD 
due to an in-service sexual assault.  In an October 2006 
statement, she reported that the incident occurred while 
working in the OR in an Army hospital.  She indicated that as 
she was leaving work and walking in a tunnel by herself, on 
her way to meet the bus back to her barracks, she suffered a 
violent sexual assault by a man who was not uniform.  The 
Army hospital was an open installation at the time so she was 
not sure if her attacker was military or civilian.  She did 
not report the incident.  There are no records in the claims 
file which document that a report was made following this 
incident.

There are no service treatment records documenting any 
injuries from the sexual assault.  She reported in her 
October 2006 statement that she asked a friend who was a 
nurse to give her a pregnancy test following the assault, but 
the test is not recorded in her service treatment records.  
However, her service treatment records contain other 
indications of changes in psychological behavior including a 
referral for a psychological evaluation in September 1965 for 
chronic depression, although she was diagnosed with 
adjustment reaction of adolescence.  

Her service treatment records also reflect significant weight 
gain.  In November 1965, she was 30 pounds overweight, 
referred to a dietician and placed on a special diet.  By the 
time she separated from service in May 1967, she had gained 
40 pounds since her enlistment examination in May 1964.  She 
testified that binge eating was one way of her coping.

The Board has also considered whether the Veteran's record 
exhibits that she had changes in social behavior following 
the claimed incidents.  The Board additionally has considered 
her September 2006 statement that following the sexual 
assault, she isolated herself in her room and never went 
anywhere alone, including to the mess hall.  She reported 
that she stocked her room with candy and canned food so that 
she could eat there.  She also reported binge drinking and 
that she went to the NCO club every night and drank until 
they forced people in uniforms to leave.  She also reported 
that she received "several Article 15s" following the 
assault.

Her service personnel records indicate that she had two 
Article 15 sanctions following the date of the assault, in 
September 1966 and May 1967, both for improper wearing of her 
uniform.  However, her personnel records also indicate that 
she had two Article 15s prior to the reported sexual assault, 
including one in August 1964 for failing to be present during 
a bed check and one in May 1965 for wearing her uniform 
improperly.  

She reported to the Vet Center social workers, private 
psychologists, and VA psychologist, that she had been a binge 
eater since separation from service and that she had 
difficulty maintaining employment and romantic relationships. 

In an August 2007 session with a private psychologist,  the 
Veteran described her post-service experience as unable to 
keep a job, including being fired from four jobs (hospital 
aide, waitress, desk clerk, and factory worker) before 
working for a friend as a bookkeeper for 10 years.  Following 
her bookkeeper job, she was able to attend college and 
graduate, but was fired from her job post-college. At that 
time, she was underemployed as a home health aid.  She also 
reported not being able to enter into romantic relationships.  

Regarding her stressor working in the OR assisting with 
amputations, the Board has considered her May 2004 statement 
where she described one of her duties as follows: 

As soon as the limb was separated, the 
circulator (me) took the limb, wrapped it 
in a cotton surgical drape, and took it 
to the morgue.  I went to an anteroom, 
donned a surgical gown and shoe covers, 
and carried arms and legs in my arms like 
babies.  On some days, I carried a piece 
of a man's body away as many as 3 and 4 
times. 

In the same May 2004 statement, the Veteran reported that 
patients ate in the same mess halls as duty personnel and 
that she stopped eating in the cafeteria because she saw 
amputees eating there and wondered if she had been 
responsible for removing their limbs.  

Additionally, the Veteran reported in her May 2004 statement, 
that she attempted suicide in service, in the fall of 1965, 
by overdosing on allergy medication.  When the medication did 
not kill her, she tore up the suicide note and pretended 
nothing happened.  Her service personnel records confirm that 
she served as an "operating room pro," "operating room 
specialist" and "operating room assistant" during her 
tenure in the Army. 

Based on the foregoing evidence, the Board finds that the 
reported in-service stressful events, particularly those 
related to her work in the OR, are consistent with her MOS.  
Corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, she only needs to offer independent 
evidence of a stressful event that is sufficient to imply her 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Having verified the Veteran's in-service stressors, the Board 
notes that she was diagnosed with PTSD in April 2004 after 
undergoing a VA psychological examination.  The examination 
consisted of an inventory of her active duty history, 
traumatic events in the OR, post-service history, and a 
thorough assessment based on the inventory.  At the 
conclusion of the examination, the medical professional 
diagnosed PTSD.  

Further, an August 2007 private treatment record reflected an 
Axis I diagnosis of chronic PTSD which was "directly and 
causally attributed to her related traumatic sexual 
assault."  Moreover, a January 2009 private treatment record 
contained an Axis I diagnosis of chronic PTSD after 
considering both the Veteran's experiences working in the OR 
and her sexual assault and concluded that her "current 
condition is more than likely due to her service 
experiences."  

Because the evidence reflects that the Veteran has a 
diagnosis of PTSD and her claimed stressors have been 
verified, the criteria for the grant of service connection 
for PTSD have been met.  As such, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to the claim to reopen.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.

Service connection for PTSD is granted. 



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


